McCulloch, C. J. This ease involves separate appeals of two railway corporations from assessments of benefits for taxation in support of the Fort Smith & Yan Burén Bridge District, an improvement district created by a special act of the Legislature of 1909, authorizing the construction of a bridge across the Arkansas Biver. Benefits were assessed by the board of assessors, and each of appellant companies prosecuted an appeal to the board of commissioners, thence to the county court, as provided by the statute, and thence to the circuit court. The assessments made by the board of assessors were sustained by the circuit court. The case was heard by the circuit court upon oral testimony. The case is argued here by counsel for appellee on the theory that the assessments constitute a legislative determination of the amount of benefits. This is an unsound contention, for the Legislature, in passing .the statute, did not undertake to determine the amount of benefits. That was left to the board of assessors, and the act creating the district authorizing an appeal. This proceeding is, therefore, a diréct, and not a collateral, attack upon the assessments. The case having been heard de novo in the circuit court, the question here is whether or not the evidence is sufficient to support the findings of that court. Schuman v. Sanderson, 73 Ark. 187. We are of the opinion that the evidence is sufficient to sustain the finding of the circuit court as to the extent and value of the benefits. The testimony is conflicting and consists mainly of the opinions of witnesses who qualified themselves by showing that they had knowledge of the values of property in the district and the estimated benefits to accrue from the construction of the improvement. Anything like an extensive analysis of the testimony would serve no useful purpose. It is contended on the part of each of the appellants that the showing made as to loss of earnings of railroad companies during the short period since the bridge was completed and put into operation is conclusive evidence of the fact that no benefits will accrue to the property of the companies on account of the improvement. It is shown that the earnings from passenger traffic have decreased on account of the fact that the interurban trolley line between Fort Smith and Van Burén has created competition in that traffic, which will in the future, as it has done in the past, prove a detriment, instead of a benefit, to the railway companies. That does not necessarily follow, for the estimated growth of population in the locality may reasonably be expected to increase the traffic, even with the additional competition. The decrease of earnings in freight traffic is accounted for in the testimony of witnesses by showing poor crops during the year since the bridge was put into operation. The assessment of future benefits is largely a matter of estimate and to some extent speculative. As said by Mr. Justice Holmes in the case of Louisville & Nashville Rd. Co. v. Barber Asphalt Co., 197 U. S. 430, “the amount of benefit which an improvement will confer upon particular land, indeed whether it is a benefit at all, is a matter of forecast and estimate, and on the question of benefits, the present use is simply a prognostic and plea of prophecy.” We must depend largely upon the opinions of men of sound judgment and reasonable information on the subject, to determine what the future benefits will probably be. If it were necessary to find an exact standard, a measure of benefits in advance would be impossible. Tbat view of the matter would necessarily lead to the conclusion that benefits must be enjoyed before there can be an assessment to pay for the improvement, which would be a contradiction in itself. Salmon v. Board of Directors, 100 Ark. 366. We are not prepared to say that the evidence in this case, as it appears in the record, preponderates in favor of the amount of benefits found by the assessors and by the circuit court; but we are not called upon to pass upon the weight of the ■evidence. The question of its legal sufficiency is all that we need pass upon, and we are of the opinion that there is competent testimony of a substantial nature sufficient to base the finding upon as to the amount of benefits fixed. The judgment of the circuit court is therefore affirmed.